Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-17-00776-CV

                                      Joshua Douglas BONINE,
                                              Appellant

                                                  v.

                                         Jessica K. BONINE,
                                               Appellee

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2016-CI-11926
                           Honorable Stephani A. Walsh, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: March 14, 2018

DISMISSED

           Appellant Joshua Douglas Bonine filed a motion to dismiss this appeal. See TEX. R. APP.

P. 42.1(a)(1). Appellant states he no longer wishes to prosecute this appeal, and he asks this court

to dismiss the appeal. The motion was served on Appellee Jessica K. Bonine, but she has not filed

a response.

           We grant Appellant’s motion and dismiss this appeal. See id. R. 42.1(a)(1).

                                                   PER CURIAM